                       Case 1:19-cv-00145-ER Document 55 Filed 04/24/19 Page 1 of 1


                                              FEDER      KASZOVITZ LLP
                                                  ATTORNEYS AT LAW


                                                   845   THIRD AVENUE
                                              NEW YORK. NY 10022-6601

EMAIL:                                          TELEPRONE    El El 2286200                      rACSIMILE. 1212% BBS.7 776




                                                         April 24, 2019

          Vi,’. ECE

         Honorable Edgardo Ramos
         United Slates District Judge
         Southern District of New York
         40 Foley Square
         New York, New York 10007

                 Re:      Troika Media Group, et a). v. Stephenson, et al.
                          Civil Action No.: 19-cv-0145 (ER)

         Dear Judge Ramos:

                  Together with Withers Bergman LLP, we represent the Plaintiffs in this action, and write
         to apprise  the Court that after extensive discussion, the parties have determined that mediation at
         this time is unlikely to resolve this matter, and have decided to proceed directly to binding
         arbitration before JAMS. as provided in paragraph 2 of thc Stipulation. dated March 26.2019
         and “So Ordered” March 27, 2019 (ECF Document No. 51).

                Accordingly, we respectfully request, on behalf of all parties, that the Order of Reference
         filed March 29, 2019 (1€CF Document No. 52) be stayed at this time to permit the parties to
         proceed directly to arbitration.


                                                         Respectfully submitted,



                                                         David Sack

         cc:    David D. liolahan. Esq. (via ECF)
                Dean R. Nicyper, Esq. (via ECF)
